DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/18/2022 and 8/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The allowance of claim 1 as in Office action mailed on 06/09/2022 has been withdrawn due to the newly found reference Onomura (JP 2018-026716).  A new non-final Office action set forth below.

Claim Objections
Claims 3, 5-6, 10, 13, 15-17 are objected to because of the following informalities: 
Claim 3 (line 6), “a RGB value” should be changed to --a red, bue, green (RGB) value--.
Claim 3 (line 7), “a corresponding YUV value” should be changed to --a corresponding YUV value, where Y represents brightness information, U and V represent color information--.
Claim 5 (line 5), “the fringe action parameter” should be changed to --the at least one fringe action parameter--.
Claim 5 (lines 8, 9, 13, 16), “the acquired fringe action parameter” should be changed to --the acquired at least one fringe action parameter--.
Claim 6 (line 2), “the camera.” should be changed to --the camera, wherein--.
Claim 6 (line 8), “the incremental correspondence” should be changed to --the preset incremental correspondence--.
Claim 10 (lines 2, 3), “the acquired fringe action parameter” should be changed to --the acquired at least one fringe action parameter--.
Claim 13 (lines 2-3), “to acquire an image shot by the camera” should be changed to --to acquire the image shot by the camera--.
Claim 13 (lines 5-6), “a RGB value” should be changed to --a red, bue, green (RGB) value--.
Claim 13 (line 7), “a corresponding YUV value” should be changed to --a corresponding YUV value, where Y represents brightness information, U and V represent color information--.
Claim 15 (lines 1314, 17, 21), “a multi-frame synthesis shooting manner” should be changed to   --the multi-frame synthesis shooting manner--.
Claim 16 (line 10), “the incremental correspondence” should be changed to --the preset incremental correspondence--.
Claim 17 (line 8), “recognize the fringe” should be changed to --recognizing the fringe--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 (line 2) recites limitation “the pixel point;” it is not clear that limitation “the pixel point” as recited in claim 3 (line 2) refers limitation “each pixel point” recited in claim 2 (line 4) or limitation “a pixel point” recited in claim 2 (line 5) or limitation “a pixel point” recited in claim 2 (line 6). 
Claim 6 (line 7) recites limitation “an exposure ratio;” it is not clear that limitation “an exposure ratio” as recited in claim 6 (line 7) is the same or different from limitation “an exposure ratio” as recited in claim 6 (line 2). 
Claim 13 (line 2) recites limitation “the pixel point;” it is not clear that limitation “the pixel point” as recited in claim 13 (line 2) refers limitation “each pixel point” recited in claim 12 (line 6) or limitation “a pixel point” recited in claim 12 (line 7) or limitation “a pixel point” recited in claim 12 (line 8). 
Claim 16 (line 9) recites limitation “an exposure ratio;” it is not clear that limitation “an exposure ratio” as recited in claim 16 (line 9) is the same or different from limitation “an exposure ratio” as recited in claim 16 (line 2). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onomura (JP 2018-026716).
Regarding claim 11, Onomura discloses an apparatus for automatically detecting and suppressing fringes (paragraphs [0002], [0053]), comprising:
a processor (microcomputer 232, figure 1, paragraphs [0027], [0048]-[0053]); and
a memory (flash memory 234, figure 1, paragraph [0028]) for storing instructions executable by the processor;
wherein the processor is configured to: 
acquire an image shot by a camera (camera system 1, figures 1-3) and recognize a fringe of the image (a clear flicker fringe is represented in figure 3(a), paragraphs [0048]);
acquire at least one fringe action parameter among shooting parameters of the camera based on a recognition result obtained by recognizing the fringe of the image (set shutter speed value (i.e., at least one fringe action parameter), step S 8, figures 2, 3(a), 3(b), paragraphs [0037]-[0040]); and
perform a parameter adjustment on the acquired at least one fringe action parameter by adopting a parameter adjustment strategy matched with the acquired at least one fringe action parameter to perform fringe suppression on the image shot by the camera (the occurrence flicker fringe is suppressed by adjusting the shutter speed value (i.e., at least one fringe action parameter), figure 1, figure 2, steps S 15, 3(a)-3(b), paragraphs [0048]-[0053]).

Claim 1 is a method corresponds to apparatus claim 1; therefore, claim 1 is rejected for the same reason given in claim 1.

Regarding claim 20, see Examiner’s comments regarding claim 1, except for the limitation “a non-transitory computer-readable medium” is disclosed by Onomura as flash memory 234, figure 1, paragraph [0028].

Allowable Subject Matter
Claims 2, 4-5, 7-10, 12, 14-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 6, 13, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/13/2022